

Exhibit 10.4
AMENDMENT SUPPORT AGREEMENT
This Amendment Support Agreement (including all schedules and exhibits hereto,
this “Agreement”), dated as of March 31, 2020, is entered into by and among
Bloom Energy Corporation, a Delaware corporation (the “Company”); and each of
the undersigned beneficial owners of the Notes (each, an “Investor” and
collectively, the “Investors”). Each of the Company and the Investors may
hereinafter be referred to as a “Party” and collectively as the “Parties”.
RECITALS
WHEREAS, the Company has issued 6% Convertible Senior Secured Notes due 2020
(the “Notes”) under an Indenture, dated as of December 15, 2015, between the
Company and U.S. Bank National Association (as amended by the First Supplemental
Indenture, dated as of September 26, 2016, the Second Supplemental Indenture,
Omnibus Amendment to Notes and Limited Waiver, dated as of June 29, 2017, and
the Third Supplemental Indenture and Omnibus Amendment to Notes, dated as of
January 18, 2018, the “Indenture”);
WHEREAS, the Notes and all other obligations under the Indenture are secured by
the related Security Agreement, dated as of December 15, 2015, by and among the
Company, the Guarantor and the Collateral Agent (as amended by the First
Amendment to Security Agreement, dated as of June 29, 2017, and the Second
Amendment to the Security Agreement, dated as of July 7, 2017, the “Security
Agreement”);
WHEREAS, each Investor beneficially owns (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) the aggregate principal amount of
Notes indicated under such Investor’s name on its signature page hereto;
WHEREAS, the parties intend to (i) amend and restate the Indenture in the form
attached hereto as Exhibit A (the “Amended and Restated Indenture”), (ii) amend
and restate the Notes in the form attached to the Amended and Restated Indenture
(the “Amended and Restated Notes”), (iii) amend the Security Agreement in the
form attached hereto as Exhibit B (the “Security Agreement Amendment” and,
collectively with the Amended and Restated Indenture and Amended and Restated
Notes, the “Amendment Documents”) and (iv) provide for a release of certain
collateral as specified in the Amended and Restated Indenture and the Security
Agreement Amendment (the “Specified Collateral Release”);
WHEREAS, all capitalized terms used in this Agreement but not defined herein
have the meanings given to such terms in the Indenture or the Amended and
Restated Indenture, as applicable.
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:
1.    Representations and Warranties of Each Investor: Each Investor, severally
and not
jointly, represents and warrants to the Company that, as of the date of this
Agreement, such








Investor owns, beneficially or of record, the aggregate principal amount of
Notes set forth under its name on its signature page hereto.
2.    Agreements of each Investor. Each Investor, severally and not jointly,
agrees as
follows:
(a)Each Investor will not sell, assign or otherwise transfer its Notes until the
earlier of (i) the amendments to the Notes, the Indenture and the Security
Agreement contemplated hereby have been consummated in accordance with the
applicable procedures of The Depository Trust Company (“DTC”) and (ii) the
termination of this Agreement pursuant to Section 7 hereof, unless the
transferee shall have executed an agreement in writing agreeing for the benefit
of the Company to be bound by the terms of this Agreement.
(b)Effective concurrent with the Effective Time (as defined below), such
Investor hereby irrevocably consents pursuant to Section 10.03 and Section 17.03
of the Indenture, with respect to all of its Notes, to the Amended and Restated
Indenture, the Amended and Restated Notes, the Security Agreement Amendment and
the Collateral Release.
(c)Upon the occurrence of the Effective Time, such Investor agrees to take such
further actions and/or execute such other written instruments of an
administrative nature, in each case as may be reasonably required to evidence
its consent pursuant to Section 2(b) hereof or otherwise effect the transactions
contemplated hereby (including any administrative actions required to be taken
to evidence such consent or effect the transactions contemplated hereby pursuant
to the applicable procedures of DTC or as otherwise reasonably required by the
Trustee).
3.    Representations and Warranties of the Company. The Company represents and
warrants to each Investor, as of the date of this Agreement, as follows:
(a)The Company has all requisite power and full legal right to enter into this
Agreement and the Amendment Documents, and to perform all of its agreements and
obligations hereunder in accordance with their respective terms. This Agreement
has been duly authorized, executed and delivered by the Company, and this
Agreement constitutes, and the Amendment Documents will constitute, the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
(b)The execution, delivery and performance of this Agreement and the Amendment
Documents by the Company will not, (i) violate any law, rule or regulation
applicable to the Company or the Company’s charter, bylaws or other
organizational documents or (ii) result in a breach of, or constitute a default
under, any material agreement to which the Company is a party or by which it is
bound.
(c)No consent of, or registration, declaration, notice or filing with, any
governmental authority is required to be obtained or made by, or given to, the
Company in connection with the execution, delivery and performance of this
Agreement or any Amendment Documents (except as may be required in connection
with disclosure obligations under the U.S. federal securities laws).
2





(d)As of the date hereof, no default or event of default under the Indenture or
the Security Agreement, or under any other material indebtedness of Bloom or its
Subsidiaries has occurred and is continuing.
(e)As of the date hereof, immediately after giving effect to the consummation of
the transactions contemplated hereby, on and as of such date (i) the fair value
of the assets of the Company, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the Company; (ii)
the present fair saleable value of the property of the Company will be greater
than the amount that will be required to pay the probable liability of the
Company on its debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Company will be able to pay its debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company will not have unreasonably small
capital with which to conduct the businesses in which it is engaged as such
business is now conducted and is proposed to be conducted following the
consummation of the transactions contemplated hereby.
(f)It is not necessary in connection with the transactions contemplated hereby
to register the Amended and Restated Notes under the Securities Act or to
qualify the Amended and Restated Indenture under the Trust Indenture Act of
1939.
4.    Agreements of the Company. The Company agrees with each Investor as
follows:
(a)Substantially concurrent with the execution and delivery hereof, the Company
will deliver to each Investor (i) a legal opinion of Latham & Watkins LLP, in
the form attached hereto as Exhibit C, (ii) a secretary’s certificate, in the
form attached hereto as Exhibit D and (iii) a Support Agreement, in the form
attached hereto as Exhibit E, executed by K.R. Sridhar.
(b)On or prior to the date 7 days after the date hereof, the Company shall have
paid all fees and expenses of Canada Pension Plan Investment Board (“CPP
Investments”), Moelis & Company LLC and Sullivan & Cromwell LLP, as counsel to
CPP Investments, that are due and payable in connection with the transactions
contemplated hereby and that have been invoiced on or prior to the execution
hereof.
(c)The Company will comply with the terms of the Amended Security Agreement,
including that all Uniform Commercial Code financing statements and any other
filings or other actions necessary or desirable to perfect the first priority
security interests for the benefit of the holders in the collateral will have
been delivered to the Collateral Agent or taken by the Company and the
Guarantors on or prior to the deadlines with respect thereto as provided in the
Amended Security Agreement.
(d)Upon the occurrence of the Effective Time, the Company agrees to take such
further actions and/or execute such other written instruments, in each case as
may be reasonably required to effect the transactions contemplated hereby
(including any administrative actions required to be taken to effect the
transactions contemplated hereby pursuant to the applicable procedures of DTC or
as otherwise reasonably required by the Trustee).
3





(e)From and following the Effective Time and prior to the execution and delivery
of the Amendment Documents and the consummation of the transactions contemplated
thereunder, the Company shall comply with the covenants of the Amended and
Restated Indenture in the form attached hereto as Exhibit A as if the Amended
and Restated Indenture in such form were effective as of the Effective Time.
(f)The Company hereby agrees that if within three months of the completion of an
Optional Redemption pursuant to Section 13.02 of the Amended and Restated
Indenture, the Company enters into an agreement for a transaction that
constitutes a Make-Whole Fundamental Change (as defined in the Amended and
Restated Indenture) and the Investors that hold Notes that were redeemed would
have received additional value relative to the Optional Redemption Price that
was paid if such Investors had instead been given the opportunity to convert
their Notes at the time such Make-Whole Fundamental Change is consummated, the
Company shall compensate such Holders in cash for the difference in value within
five Business Days of the consummation of such Make-Whole Fundamental Change.
(g)The Company hereby agrees with Canada Pension Plan Investment Board (“CPP
Investments”) that if the Company has not redeemed pursuant to the Amended and
Restated Indenture, repurchased or otherwise repaid at least $70.0 million of
Amended and Restated Notes held (either beneficially or of record) by CPP
Investments before September 1, 2020, the Company will repurchase on September
1, 2020 an aggregate principal amount of Amended and Restated Notes held by CPP
Investments, at a purchase price of 100% of the principal amount of the Amended
and Restated Notes to be repurchased, plus accrued and unpaid interest to but
excluding the date of repurchase, such that CPP Investments has been repaid at
least $70.0 million after the date hereof in respect of its Notes held as of the
date hereof from all repurchases, redemptions or other repayments after the date
hereof; provided that CPP Investments may decline such purchase (and CPP
Investments agrees to provide prior written notice (which notice shall be
irrevocable) to the Company that it will decline no later than August 1, 2020);
provided, further, that if the Company, in breach of its obligation hereunder,
makes the required repurchase after September 1, 2020, the purchase price for
such repurchase shall include the Applicable Premium (as defined in the Amended
and Restated Indenture), if any. Any Notes with respect to which CPP Investments
declines redemption or repurchase in accordance with the applicable provisions
of the Amended and Restated Indenture or this clause (g) will be deemed to have
been repurchased or repaid for purposes of this clause (g). For avoidance of
doubt, if it is not possible for the Company to repurchase, redeem or repay such
amount because CPP Investments has transferred Amended and Restated Notes to
another person, converted its Amended and Restated Notes pursuant to the
conversion provisions of the Amended and Restated Indenture or its Amended and
Restated Notes are no longer held by CPP Investments for any other reason, such
that CPP Investments no longer holds a sufficient amount of Amended and Restated
Notes, then the requirements of this clause (g) will be deemed to have been
satisfied. No Investor (other than CPP Investments) will have any rights
pursuant to this clause (g) or Section 4(b).
(h)The Company hereby agrees with D. E. Shaw Valence Portfolios, L.L.C. (“DE
Shaw”) and Credit Suisse Securities (USA) LLC (“Credit Suisse”) that upon any
Optional Redemption pursuant to Section 13.02 of the Amended and Restated
Indenture, with respect to any Amended and Restated Notes beneficially owned by
DE Shaw or Credit Suisse or their respective Affiliates, the Company will pay
each of DE Shaw and Credit Suisse (and/or such
4





Affiliates), on the applicable Redemption Date, an amount in cash in addition to
the amounts they receive under the Amended and Restated Indenture, but only to
the extent necessary in order for each of DE Shaw and Credit Suisse (or such
Affiliate) to receive the amount in cash they would have received under the
Amended and Restated Indenture in respect of such Optional Redemption if the
definition of Applicable Percentage therein had the definition set forth below.
“Applicable Percentage” means, for any Redemption Date with respect to which the
Applicable Premium is included in the redemption price, (i) 50%, if such
Redemption Date occurs after the date hereof and on or prior to the 13-month
anniversary of the date hereof, and (ii) 100% if such Redemption Date occurs at
any time thereafter.
5.Effective Time. The “Effective Time” shall mean the date and time at which
both of the following have occurred: (i) the Company shall have filed its Form
10-K for the year ended December 31, 2019 with the Securities Exchange
Commission on or prior to March 31, 2020, and (ii) the opinion of
PricewaterhouseCoopers LLP accompanying the Company’s audited financial
statements for the year ended December 31, 2019 included in such filing shall
not include a “going concern” or like qualification, explanation, limitation or
exception or otherwise be qualified.
6.Amendment. This Agreement may not be amended, supplemented, modified or waived
in any way unless such amendment, supplement, modification or waiver is made or
given by an instrument in writing signed on behalf of each of the Parties
hereto; provided, however, that (i) Section 4(b) and Section 4(g) hereof may be
amended, supplemented, modified or waived by an instrument in writing signed on
behalf of each of the Company and CPP Investments and (ii) Section 4(h) may be
amended, supplemented, modified or waived by an instrument in writing signed on
behalf of each of the Company, Credit Suisse and DE Shaw.
7.Term. This Agreement shall be effective as of the date hereof and remain in
full force and effect unless (i) the Effective Time has not occurred on or prior
to 10:00 p.m., New York City time, on March 31, 2020 or (ii) the Amendment
Documents have not been executed and delivered, and the transactions
contemplated thereunder have not been consummated, by April 20, 2020, in which
case this Agreement will automatically terminate.
8.Several Obligations. The obligations of the Investors hereunder are several
and not joint. No Investor shall have any liability hereunder to any other
Investor.
9.Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include signature conveyed by email or PDF, and electronic
signatures and contract formations on electronic platforms, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National
5





Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
10.    Governing Law; Jurisdiction. This Agreement, and all matters arising out
of or
relating to this Agreement and any of the transactions contemplated hereby or in
connection with to any matter which is the subject of this Agreement, including
the validity hereof and the rights and obligations of the Parties, shall be
construed in accordance with and governed by the laws of the State of New York
applicable to contracts made and to be performed entirely in such state (without
giving effect to the conflicts of law provisions thereof which would result in
the application of the laws of any other jurisdiction). The Parties hereby
irrevocably submit to the exclusive jurisdiction of any court of competent civil
jurisdiction sitting in the State of New York over any action arising out of or
in connection with this Agreement or any of the transactions contemplated hereby
or related to any matter which is the subject of this Agreement and each Party
hereby irrevocably agrees that all claims in respect of such action may be heard
and determined in such courts. The Parties hereby irrevocably waive any
objection which they may now or hereafter have to the laying of venue of such
action brought in such court or any claim that such action brought in such court
has been brought in an inconvenient forum. Each of the Parties agrees that a
judgment in such action may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by any applicable legal requirement.
[Signature pages follow]



6








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
BLOOM ENERGY CORPORATION
By: /s/Shawn Soderberg            
Name: Shawn Soderberg
Title: Executive Vice President, General Counsel
and Secretary



[Signature Page to Amendment Support Agreement]






CANADA PENSION PLAN INVESTMENT BOARD
By: /s/Mike Koen                        
Name: Mike Koen
Title: Managing Director, Head of Relationship
Investments




By: /s/Wendy Franks                    
Name: Wendy Franks
Title: Senior Principal
Principal Amount of Notes Held by Such Investor $239,862,370






D.E. SHAW VALENCE PORTFOLIOS, L.L.C.





By: /s/Stephen Eilenberg                
Name: Stephen Eilenberg
Title: Authorized Signatory


Principal Amount of Notes Held by Such Investor
$14,000,000





[Signature Page to Support Agreement]



KPCB Holdings, Inc., as nominee


By: /s/Susan Biglieri                
Name: Susan Biglieri
Title: Authorized Signatory


Principal Amount of Notes Held by Such Investor $6,933,525



NEW ENTERPRISE ASSOCIATES 10, LIMITED PARTNERSHIP
By: NEA Partners 10, LP, its general partner


/s/Louis S. Citron                    
Name: Louis S. Citron
Title: Chief Legal Officer and Attorney in Fact
Principal Amount of Notes Held by Such Investor $13,867,049



[Signature Page to Support Agreement]



CREDIT SUISSE SECURITIES (USA) LLC


By: /s/Gregg R. Edell                
Name: Gregg R Edell
Title: Director
Principal Amount of Notes Held by Such Investor $14,636,376
 

 


